Citation Nr: 0006830	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-06 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin rash 
(blisters).



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

An RO rating decision in October 1994 denied the veteran's 
claim for service connection for skin rash (blisters) due to 
exposure to agent orange, on the basis that available 
scientific and medical evidence did not support the 
conclusion that the veteran's skin condition was associated 
with herbicide exposure.  The veteran was notified of this 
decision, and he did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO rating decisions in June 1997 and in February 1998 
that (1) determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for skin rash (blisters), and (2) denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in April 1998, and the RO issued a statement of 
the case in April 1998.  The veteran submitted a substantive 
appeal in May 1998, and testified at a hearing in September 
1998.


FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence showing that he currently has PTSD.

2.  By an unappealed RO rating decision of 1994, service 
connection for skin rash (blisters) was denied.

3.  Some of the evidence received since the 1994 RO denial of 
service connection for skin rash (blisters) has not 
previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran has submitted competent evidence tending to 
show an in-service occurrence of skin rash, the continuity of 
symptomatology of skin rash, and a current diagnosis of 
chronic skin rash.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The unappealed 1994 RO decision, denying service 
connection for skin rash (blisters), was final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1994).

3.  Evidence submitted since the unappealed 1994 RO decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).

4.  The claim for service connection for skin rash (blisters) 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) also has stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which already has been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  "In order for a claim to be 
well-grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony),...; and of a nexus between the inservice injury 
or disease and the current disability (medical evidence)." 
Caluza v. Brown, 7 Vet. App. 498 (1995).


Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of § 
3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (1999) (effective March 7, 1997, see 64 
Fed. Reg. 32807-32808).

The veteran's service medical records do not show a diagnosis 
of PTSD, nor do the post-service medical records.  A report 
of the 1992 VA examination shows that the veteran reported a 
hospitalization in 1979 for five weeks due to symptoms of 
what sounded like a psychotic disorder, and notes that the 
veteran was treated in 1990 at the mental hygiene clinic and 
diagnosed with paranoid delusional disorder.  The 1992 VA 
examination report shows an Axis I diagnosis of schizophrenia 
(chronic undifferentiated versus paranoid type).  Records 
show that the veteran underwent a VA examination in May 1997.  
He reported that his duty in Vietnam consisted of guard and 
ambush around a large ammunition depot for six months, and 
reported being exposed to combat.  Symptoms reported by the 
veteran of his disorder include complaints of auditory, 
tactile, and olfactory hallucinations; that he avoids people; 
that he feels he has special powers; that he has nightmares 
of Vietnam approximately once a month and nightmares of a 
fire connected to his wife's death; that he has variable 
sleep, appetite, and energy; that he has angry outbursts and 
irritability; and that he has difficulty concentrating.  The 
diagnosis on Axis I was schizophrenia, undifferentiated 
versus paranoid type, chronic and severe; and anxiety 
disorder, not otherwise specified, mild.  The examiner noted 
that the veteran has a diagnosis of schizophrenia, and 
continues to meet criteria for schizophrenia. The examiner's 
overall clinical impression was that the veteran did not meet 
the criteria for PTSD, but rather had an anxiety disorder, 
not otherwise specified, mild. The Board finds that there is 
no medical evidence of record diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a).  A claim is not well grounded 
where there is no medical evidence demonstrating the presence 
of the condition at issue.  Caluza, 7 Vet. App. 498.

While testimony of the veteran is to the effect that he is a 
candidate for service connection for PTSD due to the 
hallucinations, sleep disturbances, and dreams about Vietnam 
and combat as a result of his active service in Vietnam, this 
lay evidence is not sufficient to demonstrate the presence of 
the claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In this case, there is no competent (medical) evidence of 
PTSD.  The medical evidence does not show that the veteran 
currently has PTSD.  Hence, his claim for service connection 
for PTSD is not plausible, and it is denied as not well 
grounded.

The Board notes that the RO denied the claim for service 
connection for PTSD on the merits and finds no prejudice to 
the veteran in appellate denial of the claim as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for PTSD at any time by notifying the RO 
of such an intention and submitting supporting evidence.  An 
example of supporting evidence is a medical report showing 
the presence of the claimed disorder and linking it to an in-
service stressor.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).


II.  SKIN RASH (BLISTERS)

A.  Whether new and material evidence has been
submitted to reopen the claim

(i)  Factual Background

The veteran had active service from February 1969 to February 
1971, and he served in Vietnam from August 1969 to July 1970.

Service medical records show that the veteran was treated for 
a rash on his back and on his neck in February 1971.  He 
reported having the rash for the past six months.

Records show that the veteran's claim of entitlement to 
service connection for skin rash (blisters) was submitted in 
1992; its processing was delayed until 1994, following the 
adoption of new regulations covering several disabilities 
claimed as secondary to agent orange exposure.

The evidence of record at the time of the October 1994 RO 
rating decision consisted primarily of service medical 
records, a VA general medical examination, and a VA mental 
disorders examination. 

Evidence submitted since the October 1994 RO rating decision 
includes testimony of the veteran to the effect that his skin 
rash (blisters) has continued intermittently since his 
separation from service; that he treats his skin rash with 
ointments; and that he was told by a physician that his skin 
rash was some type of acne.  Also added to the record is a 
1997 VA medical examiner's diagnosis of "chronic rash."  

The veteran testified at a hearing in September 1998 that he 
saw planes spraying all around the ammunition depot where he 
was stationed in Vietnam.

(ii)  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a) (1999).  The question now 
presented is whether new and material evidence has 
been submitted since the RO's adverse 1994 decision, denying 
service connection for skin rash (blisters), to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1994 RO rating decision, scientific and medical 
evidence was lacking to support the conclusion that the 
veteran's skin rash (blisters) was associated with herbicide 
exposure, and there was no other basis to support an award of 
service connection.  The evidence added to the record after 
the 1994 RO rating decision includes testimony of the veteran 
as to the continuity of symptomatology of his skin rash since 
discharge from service, and a recent medical diagnosis of 
chronic rash.  This evidence must be considered to fairly 
evaluate the merits of the claim.  Hence, the evidence is 
"new and material."

As new and material evidence has been submitted since the 
October 1994 RO rating decision, the application to reopen 
the claim for service connection for skin rash (blisters) is 
granted.



B.  Whether the claim as reopened is well grounded.
  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim, as reopened, is well grounded; that is, that 
the claim is plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required. Epps, 126 F.3d at 
1468.  Furthermore, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true, 
unless the assertions contained therein are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Testimony of the veteran at the September 1998 hearing was to 
the effect that he witnessed planes spraying herbicides all 
around the ammunition depot where he was stationed in 
Vietnam.  The veteran also testified that he performed guard 
duty at the ammunition depot for six months, and that he went 
outside the perimeter and pulled ambush.  Service medical 
records show that the veteran sought treatment for a rash on 
his back and neck in February 1971, within one year of his 
departure from Vietnam.  For purposes of well-groundedness, 
the evidence of record is presumed true and supports a 
finding that a skin rash was noted in service.

The veteran also testified that his skin rash has continued 
intermittently since his discharge from service.  He 
testified that he was treated for his skin rash, which 
swelled up big and round, and which was at times surgically 
removed from his face.  He testified that he was told by 
physicians that it was some type of acne.  In 1997, the 
veteran was diagnosed with chronic rash.  For purposes of 
well groundedness, the veteran's statements as to the 
continuity of symptomatology of skin rash (blisters) post-
service are presumed credible.  Savage, 10 Vet. App. at 496.  
The United States Court of Appeals for Veterans Claims has 
found that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
skin rash (blisters).  As such, the claim is well grounded.


ORDERS

The claim for service connection for PTSD is denied as not 
well grounded.

The claim of entitlement to service connection for skin rash 
(blisters) is reopened by new and material evidence and is 
well grounded.  To this extent only, the appeal is granted.


REMAND

The veteran's claim for the skin rash (blisters) is plausible 
and therefore well grounded.  However, having found that his 
claim is plausible does not end the Board's inquiry.  Rather, 
in this case, it places upon VA the duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1Vet. App. 78, 82 
(1990).

The veteran testified that he had been treated for his skin 
rash and has had several "acne" removed from his face.  
Medical records of this treatment, which is relevant to the 
veteran's claim for service connection for skin rash 
(blisters), has not been associated with the claims folder-
and should be.  The duty to assist the veteran in the 
development of facts pertinent to his claim for service 
connection includes obtaining all relevant records and 
providing him with an adequate examination.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Likewise, where there is a reasonable possibility that a 
current condition is related to or is the residual of a 
condition experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition experienced 
in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

Moreover, the medical evidence is unclear as to whether the 
veteran's skin rash is chloracne or other acneform disease 
consistent with chloracne that would warrant a presumption of 
service connection based upon exposure to certain herbicide 
agents.

Accordingly, an examination is required to obtain a medical 
opinion as to whether the veteran's current chronic rash is 
the same disability or is in any way related to the rash of 
the veteran's back and neck noted in service, and to obtain a 
more specific diagnosis as to the nature of the veteran's 
"chronic rash."
 
In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's skin rash since discharge from 
service. Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file in 
accordance with 38 C.F.R. § 3.159 (1999).



2.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the current nature, severity, 
and etiology of his skin condition.  
The examiner should also review the 
service medical records and post-service 
medical records and offer opinions as to:

a.  Whether it is at least as likely 
as not that the veteran's skin rash 
is related to the rash of the 
veteran's back and neck as noted in 
service; and

b.  Whether it is at least as likely 
as not that the veteran's skin rash 
is chloracne or other acneform 
disease consistent with chloracne.

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.


3.  The RO should then review the 
veteran's claim for service connection 
for skin rash (blisters), taking into 
consideration provisions of 38 C.F.R. 
§§ 3.309(e) and 3.307(d).  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him, and he should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.


The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals


 



